In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated December 7, 1999, as, in effect, denied his application to review objections raised at an examination before trial of Augustus G. Mantia.
Ordered that the appeal is dismissed, without costs or disbursements.
The instant appeal is from so much of an order as, in effect, determined an application to review objections raised at an examination before trial. Such an order is not appealable as a matter of right (see, Cruz v Roman Catholic Church for Most Holy Trinity, 222 AD2d 395; Lachowski v Lehrer McGovern *575Bovis, 220 AD2d 390; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500), and leave to appeal has not been granted. O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.